                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

CHRISTOPHER WHITE,

                     Petitioner,                   CV 19-05-H-BMM-JTJ
vs.

JAMES SALMONSEN; ATTORNEY                      ORDER ADOPTING MAGISTRATE
GENERAL OF THE STATE OF                           JUDGE’S FINDINGS AND
MONTANA,                                           RECOMMENDATIONS

                     Respondents.




        Petitioner Christopher White is a state prisoner proceeding pro se. White

filed a petition seeking a writ of habeas corpus under 28 U.S.C. §2254 on January

7, 2019. (Doc. 1.) White is currently serving a 4-year custodial sentence. (Doc. 1 at

2-3.)

        White reported an incident to Montana State Prison officials. White believed

a Montana State Prison member violated provisions of the Prison Rape Elimination

Act. White alleges that Montana State Prison staff retaliated by unlawfully writing

                                          1
White up for allegedly allowing another inmate to use his phone account. White

asks the Court to protect him from further harmful acts by Montana State Prison

staff.

         Magistrate Judge John Johnston issued Findings and Recommendations in

this matter on February 1, 2019. (Doc. 6.) Judge Johnston determined that habeas

corpus relief was not available because White’s claim constitutes a challenge to

conditions of his confinement rather than the fact or duration of his confinement.

Judge Johnston further determined that White had not yet exhausted his remedies

available in the Montana state court system.

         Judge Johnston recommended that White’s petition be denied because White

has not yet exhausted his state court remedies. Judge Johnston noted that White

may return to this Court if and when he fully exhausts the claim. Judge Johnston

further recommended that a certificate of appealability be denied. Neither party

objected to Judge Johnston’s Findings and Recommendations.

         The Court has reviewed Judge Johnston’s Findings and Recommendations

for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656

F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s

Findings and Recommendations.




                                         2
      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 6), are ADOPTED IN FULL. White’s Petition, (Doc. 1), is DISMISSED

without prejudice as unexhausted.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to enter,

by separate document, a judgment in favor of Respondent and against Petitioner.

      IT IS FURTHER ORDERED that a certificate of appealability is

DENIED.

      DATED this 27th day of February, 2019.




                                        3
